El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Ricardo Ortiz fue sentenciado a pagar una multa de $50 o en su defecto a cumplir un día de cárcel por cada dólar que dejara de pagar, por infracción a la orden final de la Comisión de Servicio Público de 4 de enero de 1938. En el alegato que formuló en apoyo de este recurso, impugna la suficiencia de la denuncia y alega que el veredicto es con-trario a la prueba.
La denuncia, en lo pertinente, dice así:
“Que en 30 de julio, 6:45 P. M. de 1938, y en la Avenida Fernán-dez Juncos, parada Núm. 26%, dentro del Distrito Judicial Municipal de San Juan, que forma parte del Distrito Judicial de San Juan, P. R., el acusado Ricardo Ort:z, allí y entonces, ilegal, voluntaria, maliciosa y criminalmente, sin haber sido previamente autorizado por la Com’sión de Servicio Público de Puerto Rico, y mientras ma-nejaba como chauffeur el automóvil núm. P2985, actuaba como por-teador público transportando pasajeros por asientos en dicho vehículo. *28Desmontó 5 pasajeros que traía desde San Juan infringiendo de este modo la orden final de la Comisión de Servicio Público de 4 de enero de 1938, publicada por medio de edictos en los periódicos El Mundo (en enero 10, 1938), La Correspondencia (en enero 11, 1938) y El País (en enero 12, 1938), y aprobada por el Gobernador de Puerto Rico el díá 7 de enero de 1938, que dice así: . .
La denuncia sigue la letra de la orden final que a con-tinuación de la misma transcribe, y por consiguiente tenemos que resolver que es suficiente. El acusado, para sostener la insuficiencia de la denuncia, alegó que la orden final citada es inconstitucional. A este respecto bastará que citemos el caso de Jaime Ortiz et al. v. Public Service Commission of Puerto Rico, resuelto por la Corte de Circuito de Apelaciones para el Primer Circuito el 8 del corriente, en el que por los fundamentos expresados por este tribunal y por la Corte de Distrito de San Juan en el referido caso, se sostuvo la cons-titucionalidad de la orden en cuestión, diciéndose por la Corte de Circuito que la Comisión de Servicio Público al dictar la referida orden actuó dentro de las atribuciones conferídasle por el artículo 38 de nuestra Ley Orgánica.
La sentencia no es contraria a la prueba. La de cargo tiende a demostrar que el acusado tomó pasajeros por asientos en San Juan y los dejó en Santurce. La de descargo asegura que estos pasajeros fueron tomados en Bayamón y venían para Santurce al ser detenido el automóvil por el policía denunciante. La corte inferior dirimió el conflicto de la prueba en contra del acusado, y no habiéndose demostrado que al así hacerlo cometiese error manifiesto o actuase movida por pasión, prejuicio o parcialidad, 'procede desestimar el recurso y confirmar la sentencia apelada.